DETAILED ACTION
This office action follows a reply filed on April 19, 2021.  Claims 1, 9-11, 14 and 19 have been amended.  Claims 1-7 and 9-19 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 1, 14 and 19 now claim a sheet molding composition “wherein upon cure the formulation has a tensile strength of between 163.3 and 217 MPa, and an elongation of from 1.15 to 2.08 percent.”
Claims 2, 15 and 19 claim the inclusion of glass microspheres; however, the newly added limitation is based on examples that do NOT use glass microspheres, for example, Example 6 does not contain microspheres and has a tensile strength of 217 MPa and an elongation of 1.15 percent. 
Applicants do not have basis for claiming a sheet molding composition, wherein upon curing has a tensile strength of 217 MPa and an elongation of 1.15 percent when glass microspheres are present, as in claims 2, 15 and 19.
It is noted that since claims 3-6 and 16-18 ultimately or directly depend from claims 2 and 15, they are rejected along with claims 2 and 15 because they incorporate all of the limitations of claims 2 and 15, including those that are indefinite.
	
Claim Rejections - 35 USC § 103
Claims 1, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhausler (US 6,759,466) in view of Guha (US 2005/0182205) or, alternatively, Guha in view of Steinhausler.
Steinhausler teaches molding compositions for sheet molded products having improved toughness comprising an unsaturated polyester, a monomer Steinhausler teaches an optimized tough class A SMC formulation (Table 3), teaching that this formulation showed a decrease in the number of paint pops per panel than the class A SMC formulation (Table 1), and suggesting increased toughness.
Steinhausler exemplifies this formulation as comprising the following:

    PNG
    media_image1.png
    276
    523
    media_image1.png
    Greyscale
, 
where Polyester B is a styrene solution of an unsaturated polyester, which meets applicants’ thermoset crosslinkable polyester.
	Steinhausler teaches the use of an isocyanate thickener, rather than the claimed polyurea.
	Guha teaches that thickeners are regularly added to sheet molding compounds in order to facilitate handling and adhesion between low molecular weight polymeric resin and fiber components during molding (p. 1, [0003]).  Guha teaches that diisocyanates are a type of thickener in the art, which form covalent urethane bonds with hydroxyl groups associated with polymeric resin, further teaching that while diisocyanate thickeners tend to increase viscosity rapidly and Guha teaches introducing an isocyanate containing species and an amine containing species into the uncured polymeric resin of a sheet molding compound for the formation of a polyurea thickener (p. 1, [0012]) that is operative to thicken the molding composition formulation prior to polymeric resin thermoset with superior properties relative to conventional thickener systems (p. 1, [0007[), teaching the use of the polyurea thickener alone or in combination with a conventional alkali earth oxide or hydroxide, exhibits less sensitivity to moisture and initial setup temperature (p. 1, [0012]), also teaching that the inclusion of the polyurea forms an interpenetrating network between the resin and the polyurea or the resin and the polyurea crosslink upon resin thermoset to further strengthen the resulting article (p. 1, [0008]).
	Guha teaches that the polyurea thickener as being used in an amount of 0.05-15 wt% based on the SMC formulation, preferably 1-5 wt% (p. 3, [0021]).  Therefore, substituting the isocyanate thickener of Steinhausler for the polyurea thickener of Guha is prima facie obvious, as Guha teaches that the polyurea thickener can be used in combination with conventional alkali earth oxide (magnesium oxide), and teaches that the polyurea thickener has superior properties relative to conventional thickener systems such as the polyisocyanate thickener used by Steinhausler.
	Steinhausler exemplifies the isocyanate thickener in an amount of 1.7 wt% based on the SMC, which is within the amount suggested by Guha for the Steinhausler in view of Guha suggests a composition comprising 3.2 vol% polyurea thickener and 22 vol% (29 wt% or 8165 g) glass fibers, these quantities calculated based on a density of about 1 g/cm3 for the Polyester B, peroxide, inhibitor, Polyester C, H2O, calcium stearate and polyurea thickener; a density of 2.71 g/cm3 for calcium carbonate; a density of 3.58 g/cm3 for magnesium oxide (CT-01225); and a density of 2.55 g/cm3 for glass fibers. 

As the makeup of the polyurea, Guha exemplifies preparing the polyurea from 0.07 wt% amine mixture and 2.3 wt% of an isocyanate functionalized polyurethane present as a 75% by weight in a styrene monomer solution (p. 4, [0035]), suggesting the amine in amount of about 4 wt% based on the polyurea or about 4 vol% assuming the density of the amine and isocyanate functionalized polyurethane are about 1.
Guha teaches that the amine is present in an amount of 0.01-10 wt% (claim 6).  Modifying the amount of amine in Example 1 to 0.11-0.2 wt% suggests the inclusion of 6-22 wt% amine (or vol% based on the assumption that the density of amine and polyurethane are the same); therefore, it can be seen that the amount of amine suggested by Guha overlaps with the claimed range of 6-22 vol% amine, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.
Guha teaches polyurea thickener as being formed from an isocyanate containing species and an amine containing species, teaching operative amines to include diamines…; and triamines, listing specific amines to include dodecadiamine; diethyl toluene diamine; and polyoxypropylenetriamine (p. 1, [0013]).  Guha teaches that preferably, a triamine is used as an amine component, teaching that a mixture of diamine, multiple diamines, and triamines is also operative (p. 2, [0013]).
This teaching suggests using a triamine alone.  Using a triamine alone suggests an average molecular amine functionality of 3.  
Additionally, a mixture of diamine and triamine meets applicants’ “mixture of diamine…with higher functionality polyamines”, as triamine is a polyamine with a higher functionality than a diamine.  Guha teaches the weight ratio of triamine relative to a diamine is 0.01-25:1 (pp. 1-2, [0013]), suggesting an average functionality of between 2.00 and 2.96, the range of which overlaps with the claimed range of 2.2-3.6, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
	Steinhausler in view of Guha is prima facie obvious over instant claims 1, 7 and 14.

Alternatively, Guha exemplifies the addition of an isocyanate containing species and an amine containing species into a conventional sheet molding compound prototype formulation TCA (tough class A) containing unsaturated polyester resin, thermoplastic additives, organic peroxides, inhibitor, filler, mold release, and pigment (p. 4, [0035]).  
Guha teaches the polyurea thickener as present in an amount of 0.05-15 wt% of the sheet molding composition (p. 3, [0021]), the crosslinkable polymer resin as an unsaturated polyester resin or vinyl ester resin (p. 3, [0023]), up to 18.5 wt% of ethylenically unsaturated monomer (p. 3, [0025]), a particulate filler having a size of 0.1-50 microns in an amount of 0-80 wt%, a fiber filler in an amount of 0-80 wt%, and 0-50 wt% of a low profile additive; however, Guha does not teach the particular makeup of the conventional sheet molding compound prototype formulation.
Steinhausler teaches that the optimized tough class A SMC formulation this formulation showed a decrease in the number of paint pops per panel than the class A SMC formulation, suggesting increased toughness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the optimized tough class A SMC formulation of Steinhausler, as the base formulation for Guha, as Steinhausler 

As to claim 9, Guha teaches the preferred triamine as polyoxypropylenetriamine having a molecular weight of 200-5000 (p. 1, [0013]), suggesting a triamine with a polyether backbone, teaching the mixed amine as preferably comprising a diamine with a molecular weight between 200 and 2500 and a triamine with a molecular weight of 200-5000, suggesting an average molecular weight of at least 200 and less than 5000. 
As to claims 10-13, Guha teaches that the isocyanate can include polyisocyanates such as diisocyanates, a modified polyisocyanate containing urethane groups (p. 2, [0014]) or a liquid polyisocyanate having a molecular weight of 400-5000, formed by reaction of an isocyanate with a polyether polyol, polyester polyol, or a diamine (p. 2, [0015]). 

Claims 2-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of Steinhausler, as applied above to claims 1, 7 and 9-14, and further in view of Beach (US 7,700,670).
Guha in view of Steinhausler is prima facie obvious over instant claims 1, 7 and 9-14, as described above and applied herein as such, as Steinhausler teaches an optimized tough class A SMC formulation comprising 3.2 vol% thickener and 22 vol% glass fibers having increased toughness over conventional tough class A SMC formulations, where Guha teaches polyurea 
	Guha teaches that the SMC formulations can include glass spheres; however, does not teach or suggest the amounts when used in combination with other particulate fillers, the size or the surface treatment thereof.
	Beach teaches SMC formulations comprising a thermoset crosslinkable polymeric resin with 2-12 wt%, preferably 4-6 wt%, glass spheroids having a particle size of 12-45 microns, preferably 16-35 microns, to give a class “A” surface finish, the SMC formulation being described as a material containing unsaturated polyester resin, thermoplastic additives, organic peroxides, inhibitor, filler, mold release and pigment (col. 1, ll. 15-46).  Beach teaches that these microspheroids include a surface activating agent that bonds to the glass microspheroid and an ethylenically unsaturated moiety that is reactive under free radical crosslinking conditions so as to covalently bond the microspheroid to the surrounding SMC class “A” matrix (col. 3, ll. 13-18).
	Beach teaches that the inclusion of such glass microspheroids provides for a molded article that is produced with retention of high surface quality, especially when used in combination with conventional particulate fillers (i.e. calcium carbonate) when the filler particle has a size sufficiently small to insert within adjacent microspheroid interstitial voids (col. 1, ll. 45-59).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the glass spheres suggested by Guha in an amount of 2-12 wt% with a particle size of 12-45 microns, as Beach 
A volume loading of the claimed 5.7-26.4 vol% corresponds to 1.6-10 wt% glass microspheres for conventional 16-micron diameter glass microspheres, described in US 7,700,670, as evidenced by the instant specification (pp. 10-11, [0026]).  Beach teaches a range of 2-12 wt% with a particle size of 12-45 microns; therefore, the amount taught by Beach clearly overlaps with the claimed amount and size of glass microspheres.  It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
	Guha in view of Steinhauser and further in view of Beach is prima facie obvious over instant claims 2-6 and 15-19.
	As to the density claimed in instant claims 18 and 19, Beach teaches that the inclusion of glass microspheroids can provide a resin molding composition with a density of less than 1.65 upon cure (col. 1, ll. 45-60).
	 
Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.

Firstly, I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Secondly, the examiner has set forth a prima facie case of obviousness as to how the above prior art meets the claimed limitations.  Applicants have not pointed to specific differences between the claimed invention and the prior art.

Thirdly, applicants’ conclusions regarding the unobvious improvements between the prior art and the instant invention are not reflected in the examples, for the reasons set forth below.
Applicants have only shown that the inclusion of a polyurea and glass microspheres results in an SMC with increased strength and lower density.  (This is not commensurate in scope with claim 1, as the glass microspheres are not required.)
Guha teaches that the inclusion of the polyurea improves the strength of the resulting cured article in paragraph [0008].
Additionally, one of ordinary skill in the art would expect the addition of glass microspheres in place of a vol% of glass fibers would reduce the density of the composite, as the density of glass microspheres is much less than glass fibers, as evidenced by Brosius.
Therefore, applicants’ results are expected.

Additionally, please consider the following:
Applicants have compared 10 examples.  Comp. Ex. A is an aluminum sheet and Ex. 2 and 3 carry out different tests on the cured articles from Control 1 and Ex. 1, and are therefore unnecessary for determining unexpected results based on the presence of the polyurea and/or glass microspheres.
Control 1 uses a conventional SMC filled with glass fibers. 

Ex. 4 and 5 use a different glass fiber than Ex. 1, and appear to be the same formulations.
Ex. 6 uses an equal volume mixture of glass fibers and carbon fibers without glass microspheres.
Ex. 7 reformulates Ex. 1 with only 20 vol% glass and 26.4 vol% glass microspheres and the “upper extrema value” of polyurea, which is assumed to be 8.4 vol%, and is described as being superior to Comparative Example 1.
Comp. Ex. B reformulates Ex. 1 with only 18 vol% glass fibers and 28 vol% glass microspheres and 10% volume beyond the upper extrema value of polyurea, which is assumed to be 18.4 vol%, and is described as being unprocessable.
Comp. Ex. C reformulates Ex. 1 with only 42 vol% glass fiber and 6 vol% glass microspheres and 10 vol% below the lower extrema value of inventive polyurea, which is assumed to be -9.4 vol%?
Applicants claim a polyurea in a content of 0.6-8.4 volume percent; therefore, one of ordinary skill in the art would interpret 0.6 vol% as the “lower extrema value of the inventive polyurea” and 8.4 vol% as the “upper extrema value of the inventive polyurea”.  However, a negative amount of polyurea is not possible, making it unclear as to what applicants consider the upper and lower extrema to be, and making an analysis of the results impossible.
Applicants showing is not convincing.

Response to Amendment
The declaration under 37 CFR 1.132 filed April 19, 2021 is insufficient to overcome the above rejections, as set forth in the last Office action, because:
The inventor simply stated that the invention is NOT obvious over the above prior art combination, simply restated the claimed invention, and then added that upon curing the polyurea forms a strength imparting interpenetrating network which provides for an improved sheet molding composition.
In the interview mailed on March 8, 2021, the examiner indicated the importance of providing an explanation of the examples, as the descriptions given in the instant specification are not clear, as described above.  The examiner also asked applicants to explain how the amount of amine differs from the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768